DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 15 October 2020 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 9, 17 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-20
Response to Arguments
Examiner notes that Applicant's amendments to claim 1 have overcome the grounds of rejection under 35 U.S.C. § 112 found in the previous Office action.
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Protheroe et al. (Pub. #: US 2008/0275753 A1) in view of Mohan (Pub. #: US 2005/0192863 A1) in view of Upadhya et al. (Pub. #: US 2014/0365284 A1).
Claim 1:
A method for combining real-time behavior data with previously-modeled data to prioritize media content, the method comprising: 
determining if the unique customer identification code data or the third party advertisement provider identification code data is known by a third party advertisement provider;
(Protheroe: "[0370] As represented by sub step 202c, a portion of the attribute information about the end user may be end user attribute data read from a cookie on the end user system controlled by the order fulfillment system 40 ( e.g. referred to as a universal cookie).", "[0371] Turning briefly to FIG. 41, a universal cookie 610 may store, for a large quantity or even all, attributes 80 of the attribute library 70 (FIG. 6) an indication of whether the attribute applies to the end user. As discussed, such attributes may be geographic, demographic, and/or behavioral.")

(Protheroe: 0370-0375)
determining if the content webpage exists with at least one associated key lifestyle indicator data, the at least one key lifestyle indicator data including information indicative of the at least one characteristic of the user; obtaining a key lifestyle indicator data list associated with the content webpage when the content page exists with at least one key lifestyle indicator data;
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New England, US-as such, attribute index numbers 1, 10, 100, 103 and 208 may represent the attribute data 608.")
appending the key lifestyle indicator data list with the key lifestyle indicator data of the content webpage; 
(Protheroe: "[0372] As an end user browses the internet, each time the end user browser 349 makes an advertisement request to the order fulfillment system 40, the order fulfillment system 40 may: i) read those end user attributes stored in the universal cookie 610 and ii) write any additional end user attributes known about the end user to the cookie 610-such as geographic, demographic, or behavioral attributes provided to the order fulfillment system 40 by 
and presenting media content on the content webpage based on the updated key lifestyle indicator data list.
(Protheroe: Figure 41, 0036-0039, 0371-0375)
Protheroe teaches the use of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system" (i.e. a third party). Protheroe teaches the user information stored in the cookie itself in at least 0370-0375. Protheroe does not appear to make explicit that a cookie comprises a "unique customer identification code data" or "a third party advertisement provider identification code". Protheroe does not appear to retrieving the store consumer cache from a server upon determining the 3rd party id exists. However, Mohan teaches receiving a user identifier from a cookie and querying a database if the user identification is found and retrieving user information in at least Figure 2, 0058. 

Protheroe does not appear to specify that the cookie contains both a unique customer identification code and third party advertisement provider identification code. However, Upadhya teaches a technique that tracks users with a cookie that contains an account identifier and a third party identifier in at least 0062 and 0063.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cookie of the system of Protheroe as modified by Mohan with the technique of including third party identifiers within a cookie as taught by Upadhya. Motivation to do so comes from the desire of a marketer to not have duplicate resources when advertising to users by utilizing information from a third party (Upadhya: 0003).
Claim 2:
transmitting the updated key lifestyle indicator data list to the consumer cache, the consumer cache including the media displayed on the content webpage.
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New 
Claim 3:
Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the cookie containing an anonymous user ID as taught by Mohan for the unspecified cookie-based identification of Protheroe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 4:
Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the cookie containing an anonymous user ID as taught by Mohan for the unspecified cookie-based 
Claim 5:
Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the cookie containing an anonymous user ID as taught by Mohan for the unspecified cookie-based identification of Protheroe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 6:
logging that the content webpage does not include at least one associated key lifestyle indicator data when the content webpage does not include the at least one associated key lifestyle indicator data.
(Protheroe: [0345]-[0350])
Claim 7:
transmitting the updated key lifestyle indicator data list to the consumer cache.
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More 
Claim 8:
wherein the key lifestyle indicator data list is appended automatically in real time.
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New England, US-as such, attribute index numbers 1, 10, 100, 103 and 208 may represent the attribute data 608.")
Claim 9:
A system for combining real-time behavior data with previously-modeled data to prioritize media content, the system comprising: at least one database configured to store at least one of key lifestyle indicator data of a plurality of financial institution customers, the key lifestyle indicator data being indicative of consumer spending habits, and a plurality of products associated with the key lifestyle indicator data; 
(Protheroe: Figure 31, Figure 40, Figure 41)

(Protheroe: Figure 31, Figure 40, Figure 41)

(Protheroe: "[0370] As represented by sub step 202c, a portion of the attribute information about the end user may be end user attribute data read from a cookie on the end user system controlled by the order fulfillment system 40 ( e.g. referred to as a universal cookie).", "[0371] Turning briefly to FIG. 41, a universal cookie 610 may store, for a large quantity or even all, attributes 80 of the attribute library 70 (FIG. 6) an indication of whether the attribute applies to the end user. As discussed, such attributes may be geographic, demographic, and/or behavioral.")

(Protheroe: 0370-0375)
determine if the content webpage exists with at least one associated key lifestyle indicator data, the at least one key lifestyle indicator data including information indicative of the at least one characteristic of the user;  obtain a key lifestyle indicator data list associated with the content webpage when the content page exists with at least one key lifestyle indicator data;  
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other 
append the key lifestyle indicator data list with the key lifestyle indicator data of the content webpage; 
(Protheroe: "[0372] As an end user browses the internet, each time the end user browser 349 makes an advertisement request to the order fulfillment system 40, the order fulfillment system 40 may: i) read those end user attributes stored in the universal cookie 610 and ii) write any additional end user attributes known about the end user to the cookie 610-such as geographic, demographic, or behavioral attributes provided to the order fulfillment system 40 by the seller's web server as end user attribute data 608 within the advertisement request 600.", "[0373] More specifically, when the end user browser 349 obtains a web page from a seller's web site 36, the web site 36 provides the web page in conjunction with the advertisement request scripts 601 and appended end user attributed data 608 (if any) that the web site has recorded regarding the end user as discussed with respect to FIG. 38. In this example it is assumed that the appended end user attributes include attributes 'A' and 'B'. As discussed, the end user browser 349 provides an advertisement request 600 inclusive of the attributes 'A' and 'B' to the order fulfillment system 40 at step 354.", "[0374] Step 202c represents reading additional end user attributes from the universal cookie 610. For purposes of this example, those attributes are attributes 'C' and 'D'. As such, after step 202c, the order fulfillment system has access to attributes 'A', 'B', 'C', and 'D' for use determining the attribute segment of the end user.", "[0375] Step 203 represents updating the universal cookie 610 by writing the newly obtained attributes (e.g. attributes 'A' and 'B' obtained in the advertisement request 600) to the universal cookie 610. As such, the next time the end user browser 349 makes an advertisement request to the order 
and present media content on the content webpage based on the updated key lifestyle indicator data list.
(Protheroe: Figure 41, 0036-0039, 0371-0375)
Protheroe teaches the use of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system" (i.e. a third party). Protheroe teaches the user information stored in the cookie itself in at least 0370-0375. Protheroe does not appear to make explicit that a cookie comprises a "unique customer identification code data" or "a third party advertisement provider identification code". Protheroe does not appear to retrieving the store consumer cache from a server upon determining the 3rd party id exists. However, Mohan teaches receiving a user identifier from a cookie and querying a database if the user identification is found and retrieving user information in at least Figure 2, 0058. 
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the cookie containing a user ID as taught by Mohan for the unspecified cookie-based identification of Protheroe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Protheroe does not appear to specify that the cookie contains both a unique customer identification code and third party advertisement provider identification code. However, Upadhya teaches a technique that tracks users with a cookie that contains an account identifier and a third party identifier in at least 0062 and 0063.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cookie of the system of Protheroe as modified by Mohan with the technique of including third party identifiers within a cookie as taught by Upadhya. Motivation to do so comes 
Claim 10:
wherein the at least one processor is further programmed to: transmit the updated key lifestyle indicator data list to the consumer cache, the consumer cache including the media displayed on the content webpage.
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New England, US-as such, attribute index numbers 1, 10, 100, 103 and 208 may represent the attribute data 608.")
Claim 11:
Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the 
Claim 12:
Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the cookie containing an anonymous user ID as taught by Mohan for the unspecified cookie-based identification of Protheroe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 13:
Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the 
Claim 14:
log that the content webpage does not include at least one associated key lifestyle indicator data when the content webpage does not include the at least one associated key lifestyle indicator data
(Protheroe: [0345]-[0350])
Claim 15:
wherein the at least one processor is further programmed to: transmit the updated key lifestyle indicator data list to a content delivery database.
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New England, US-as such, attribute index numbers 1, 10, 100, 103 and 208 may represent the attribute data 608.")
Claim 16:
append the key lifestyle indicator data list automatically in real time.
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other 
Claim 17:
A system for combining real-time behavior data with previously-modeled data to prioritize media content, the system comprising: at least one database configured to store at least one of key lifestyle indicator data of a plurality of financial institution customers, the key lifestyle indicator data being indicative of consumer spending habits, and a plurality of products associated with the key lifestyle indicator data;
(Protheroe: Figure 31, Figure 40, Figure 41)
a consumer cache configured to receive information from the at least one database and present the information on a content webpage with which a user is interacting; and at least one processor programmed to: 
(Protheroe: Figure 31, Figure 40, Figure 41)

determine if the unique customer identification code data or the third party advertisement provider identification code data is known by a third party advertisement provider;
(Protheroe: "[0370] As represented by sub step 202c, a portion of the attribute information about the end user may be end user attribute data read from a cookie on the end user system controlled by the order fulfillment system 40 ( e.g. referred to as a universal cookie).", "[0371] Turning briefly to FIG. 41, a universal cookie 610 may store, for a large quantity or even all, attributes 80 of the attribute library 70 (FIG. 6) an indication of whether the attribute applies to 

determine if the unique customer identification code data or the third party advertisement provider identification code data is included in the consumer cache;
(Protheroe: 0370-0375)

determine if the content webpage exists with at least one associated key lifestyle indicator data, the at least one key lifestyle indicator data including information indicative of the at least one characteristic of the user; obtain a key lifestyle indicator data list associated with the content webpage when the content page exists with at least one key lifestyle indicator data;
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New England, US-as such, attribute index numbers 1, 10, 100, 103 and 208 may represent the attribute data 608.")

(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New England, US-as such, attribute index numbers 1, 10, 100, 103 and 208 may represent the attribute data 608.")
transmit the updated key lifestyle indicator data list to the consumer cache, the content delivery database including the media displayed on the content webpage; 
(Protheroe: "[0372] As an end user browses the internet, each time the end user browser 349 makes an advertisement request to the order fulfillment system 40, the order fulfillment system 40 may: i) read those end user attributes stored in the universal cookie 610 and ii) write any additional end user attributes known about the end user to the cookie 610-such as geographic, demographic, or behavioral attributes provided to the order fulfillment system 40 by the seller's web server as end user attribute data 608 within the advertisement request 600.", "[0373] More specifically, when the end user browser 349 obtains a web page from a seller's web site 36, the web site 36 provides the web page in conjunction with the advertisement request scripts 601 and appended end user attributed data 608 (if any) that the web site has recorded regarding the end user as discussed with respect to FIG. 38. In this example it is assumed that the appended end user attributes include attributes 'A' and 'B'. As discussed, the end user browser 349 provides an advertisement request 600 inclusive of the attributes 'A' and 'B' to the order fulfillment system 40 at step 354.", "[0374] Step 202c represents reading additional end 
and present media content on the content webpage based on the updated key lifestyle indicator data list.
(Protheroe: Figure 41, 0036-0039, 0371-0375)
Protheroe teaches the use of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system" (i.e. a third party). Protheroe teaches the user information stored in the cookie itself in at least 0370-0375. Protheroe does not appear to make explicit that a cookie comprises a "unique customer identification code data" or "a third party advertisement provider identification code". Protheroe does not appear to retrieving the store consumer cache from a server upon determining the 3rd party id exists. However, Mohan teaches receiving a user identifier from a cookie and querying a database if the user identification is found and retrieving user information in at least Figure 2, 0058. Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any 
Protheroe does not appear to specify that the cookie contains both a unique customer identification code and third party advertisement provider identification code. However, Upadhya teaches a technique that tracks users with a cookie that contains an account identifier and a third party identifier in at least 0062 and 0063.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cookie of the system of Protheroe as modified by Mohan with the technique of including third party identifiers within a cookie as taught by Upadhya. Motivation to do so comes from the desire of a marketer to not have duplicate resources when advertising to users by utilizing information from a third party (Upadhya: 0003).
Claim 18:
Protheroe teaches a 3rd party advertisement provider identification codes with the teaching of cookies in at least 0345 and a universal cookie in at least 0370 controlled by the "order fulfillment system". Protheroe does not appear to specify generating anonymous identification codes. However, Mohan teaches determining a user identifier if one is not found in at least Figure 3 and 0062 and that the user identifiers can be anonymous in at least Figure 9, 0022, 0045, and 0069 and storing the identifier in the user database (i.e. consumer cache) in at least item 316 of Figure 3 and 0064 and 0065.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the cookie containing an anonymous user ID as taught by Mohan for the unspecified cookie-based identification of Protheroe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 19:

(Protheroe: [0345]-[0350])
Claim 20:
wherein the at least one processor is further programmed to:append the key lifestyle indicator data list automatically in real time.
(Protheroe: Figure 41, "[0345] Further yet, appended to the advertisement request script 601 may be end user attribute data 608 dynamically generated by the seller's web server. An example of such data may be geographic, demographic, and/or behavioral information available to the seller by way of user registration, a seller controlled cookie on the user's system, or other methods utilized by web site operators for collecting end user information.", "[0347] More specifically, referring briefly to FIG. 40, the attribute data 608 may be an provided as an extension to the URL that includes identification of an attribute subset 612 representing those attributes 80 (selected from the attribute library 70) of the end user. For example, referring briefly to FIG. 6 in conjunction with FIG. 40, the end user may be a male, 18 to 30, income 30K to 60K, in New England, US-as such, attribute index numbers 1, 10, 100, 103 and 208 may represent the attribute data 608.")
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621